Title: [To Thomas Jefferson from Thomson Mason, 21 August 1776]
From: Mason, Thomson
To: Jefferson, Thomas


[Gunston Hall, 21 Aug. 1776. On this date Nicholas Cresswell “Called at Mr. Mason’s” and obtained promise of letters of introduction  “for some of the members of the Congress”; two days later he again called on Mason who gave him a “letter to Messrs. Francis Lightfoot Lee, Thos. Stone, Thos Jefferson, and John Rogers Esq., all members of the Congress.” A week later Cresswell noted in his journal: “Sat. Aug. 31. 1776. Waited on Mr. Francis Lightfoot Lee and Mr. Thos. Jefferson with my letters, who behaved with the greatest complaisance and politeness, proffered to get me a pass from the Congress by virtue of which I may travel where I please” (Journal of Nicholas Cresswell, London, 1925, p.151, 154). Letter not found.]
